ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-11-10_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

ORDER OF 10 NOVEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
| AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 10 NOVEMBRE 1998
Official citation:

Vienna Convention on Consular Relations ( Paraguay v.
United States of America), Order of 10 November 1998,
ILC J. Reports 1998, p. 426

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d’Amérique}, ordonnance du 10 novembre 1998,
C.IL.J. Recueil 1998, p. 426

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 2
ISBN 92-1-070781-8

 

 

 
426

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998 1998

10 novembre
Rôle général
10 novembre 1998 n° 99

AFFAIRE RELATIVE
À LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président
en l'affaire; M. SCHWEBEL, président de la Cour; MM. Opa,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, M™° HiGGins, MM. PARRA-
ARANGUREN, KOOLMANS, REZEK, juges; M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,

Ainsi composée, |
Vu l’article 48 du Statut de la Cour et l’article 89 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 3 avril 1998, par
laquelle la République du Paraguay a introduit une instance contre les
Etats-Unis d'Amérique en raison de «violations de la convention de
Vienne [du 24 avril 1963] sur les relations consulaires» qui auraient été
commises par les Etats-Unis,

Vu la demande en indication de mesures conservatoires présentée par
le Paraguay le 3 avril 1998 et l'ordonnance rendue par la Cour le 9 avril
1998, aux termes de laquelle elle a indiqué des mesures conservatoires,

Vu les ordonnances du 9 avril 1998 et du 8 juin 1998, par lesquelles le

4
CONVENTION DE VIENNE (ORDONNANCE 10 XI 98) 427

vice-président de la Cour, faisant fonction de président en l’affaire, a fixé
puis reporté les dates d’expiration des délais pour le dépôt de pièces de
procédure sur le fond, et vu le mémoire déposé par le Paraguay le 9 oc-
tobre 1998:

Considérant que, par lettre du 2 novembre 1998, déposée au Greffe le
même jour, l’agent du Paraguay a fait savoir à la Cour que son gouver-
nement souhaitait se désister de l’instance et renoncer à toute action en
l'affaire, et qu’il demandait en conséquence que l’affaire soit rayée du
rôle ;

Considérant que copie de cette lettre a immédiatement été adressée au
Gouvernement des Etats-Unis, qui a été informé que le juge doyen, agis-
sant en application des articles 13, paragraphe 3, et 89, paragraphes 2
et 3, du Règlement, avait fixé au 30 novembre 1998 la date d’expiration
du délai dans lequel les Etats-Unis pouvaient déclarer s’ils s’opposaient
au désistement ;

Considérant que, par lettre du 3 novembre 1998, dont une copie a été
déposée au Greffe le même jour, l’agent des Etats-Unis a informé la Cour
que son gouvernement acceptait le désistement du Paraguay de l’instance
et la renonciation de sa part à toute action en l'affaire, ainsi que sa
demande tendant à ce que l’affaire soit rayée du rôle,

Prend acte du désistement de la République du Paraguay de l’instance
introduite par la requête enregistrée le 3 avril 1998;
Ordonne que l’affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix novembre mil neuf cent quatre-vingt-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique du Paraguay et au Gouvernement des Etats-Unis d'Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
